DETAILED ACTION

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 02/03/2021 has been reviewed by the examiner in view of prior art of records Hoekstra (US 2017/0121173 A1), and the prior art of records Hoekstra fails to teach the cited claim limitations of “at least one pick-off pad, each pick-off pad coupled with no more than one of the nodes between the sense members and associated with one of the sense members, each pick-off pad being configured to cooperate with the second pad to produce an output signal representative of an attenuated version of the acoustic signal incident on the plurality of sense members”. Prior art Hoekstra teaches a MEMS transducer package comprises a package substrate which is electrically connected to the first integrated circuit die. The package substrate may be bonded to the electronic circuitry of the first integrated circuit die via at least one bump bond. The package substrate may be bonded to the electronic circuitry of the first integrated circuit die via a plurality of bump bonds, and each of said bump bonds may be located within a region located towards one end of the first integrated circuit die. However, prior art Hoekstra fails to teach the cited claim limitations of “at least one pick-off pad, each pick-off pad coupled with no more than one of the nodes between the sense members and associated with one of the sense members, each pick-off pad being configured to cooperate with the second pad to produce an output signal representative of an attenuated version of the acoustic signal incident on the plurality of sense members”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



January 29, 2022
/SIMON KING/Primary Examiner, Art Unit 2653